Citation Nr: 0525740	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  02-12 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement for service connection for diabetes mellitus 
claimed as residual to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1965 to April 
1967.  He also served in the reserves, including active duty 
for training in July 1968.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, in April 2002, which denied the claim.

This case was previously before the Board in March 2004, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The record does not support a finding that the veteran 
had any active service in the Republic of Vietnam.

3.  The record does not support a finding that the veteran 
was otherwise exposed to herbicides during service.

4.  Diabetes mellitus is not shown to have been present in 
service, or for many years thereafter.

5.  The record reflects that there is no competent medical 
evidence that relates the etiology of this disability to his 
active service.



CONCLUSION OF LAW

Service connection is not warranted for the veteran's 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act (VCAA), which became law on November 9, 2000, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

First, VA has a duty to notify the appellant of any 
information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b)(2004).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence the VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.

As will be discussed below, the VA has complied with the 
provisions of the VCAA.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  Any 
error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  See 
Mayfield, supra.  As such, the Board concludes that any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).

Here, in a letter dated in March 2004, the veteran was 
provided the necessary VCAA notice regarding the requirements 
to establish service connection.  This letter also informed 
the veteran of what information and evidence he must submit, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any additional 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holdings in Quartuccio, 
supra.  

Moreover, the veteran has been provided with a copy of the 
appealed rating decision, the August 2002 Statement of the 
Case (SOC), a March 2004 remand from the Board, and the May 
2005 Supplemental Statement of the Case (SSOC).  These 
documents served notice to the veteran of the law and 
governing regulations regarding this case, as well as the 
reasons for the determinations made with respect to his 
claims.  In pertinent part, the SOC and SSOC included a 
summary of the relevant VCAA regulatory provisions of 
38 C.F.R. § 3.159.  Thus, the duty to notify has been 
satisfied.

While the notice provided to the appellant in March 2004 was 
provided after the initial decision, it was provided prior to 
the transfer and re-certification of the appellant's case to 
the Board, and the content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  After the notice was provided, the case was 
readjudicated.  Under the facts of this case, the claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notices.  Accordingly, to decide the appeal would not be 
prejudicial to the claimant

Regarding the VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim, it does not 
appear that the veteran has indicated the existence of any 
pertinent evidence that has not been obtained or requested by 
the RO.  The record includes the veteran's service medical 
records, service personnel records, and private medical 
records.  Consequently, the Board concludes that the duty to 
assist has been satisfied. 

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.

Factual Background

Service medical records are negative for complaints or 
treatment of diabetes mellitus.  A urinalysis conducted in 
conjunction with the veteran's separation examination in 1967 
found no sugar. 

Service personnel records indicate the veteran served in 
Korea from September 1965 through September 1966.  The 
veteran's military occupational specialty was a light weapons 
infantryman.  The records also show the veteran had active 
duty for training in July 1968 at Camp Drum in New York.

A report from a June 1999 VA examination, for an unrelated 
condition, includes a reference to a urinalysis that was 
positive for sugar.

Private outpatient records from January 2002 indicate the 
veteran had developed adult onset diabetes as early as 1997.  
This report indicated the condition was well controlled with 
medication and diet modification.  There was no evidence of 
diabetic complications.

The veteran's representative stated, in a May 2002 Notice of 
Disagreement, that the veteran developed diabetes mellitus 
following exposure to Agent Orange at Fort Drum, N.Y. during 
1968.  This point was reiterated by the veteran in his August 
2002 substantive appeal.  In an October 2002 statement, the 
veteran's representative added that he was also exposed to 
Agent Orange in Korea.  In March 2004, the veteran's 
representative indicated that the New Jersey Agent Orange 
Commission note that the first tests of what was to become 
Agent Orange took place at Camp Drum, New York in 1959.  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2004).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Certain chronic diseases, including diabetes mellitus, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Additionally, a veteran who had active service in the 
Republic of Vietnam from January 9, 1962, to May 7, 1975, is 
presumed to have been exposed to an herbicide agent during 
that service.  When such a veteran develops Type II diabetes 
mellitus to a degree of 10 percent or more within the 
specified period, the disorder shall be presumed to have been 
incurred during service.  38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2003).  

The Secretary of VA has concluded that the phrase "service in 
the Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2004).

For the purposes of section 3.307, the term herbicide agent 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  38 C.F.R. § 
3.307(a)(6)(i).  Agent Orange is generally considered an 
herbicide agent and will be so considered in this decision.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

In the instant case, the Board finds that the preponderance 
of evidence is against the veteran's claim that exposure to 
Agent Orange caused his diabetes mellitus.

While the veteran had active service during the Vietnam era, 
his personnel records do not indicate that he served in 
Vietnam, nor does he claim to have served in or visited 
Vietnam during active duty.  Therefore, he is not entitled to 
a presumption of exposure under 38 C.F.R. § 3.307.

Although the veteran does not fall within the above 
presumptive provisions, he is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  During the pendency of the veteran's appeal, he has 
asserted that he was exposed to Agent Orange during his 
service in Korea and at Fort Drum, N.Y.  

Although the Department of Defense has recently advised VA 
that Agent Orange was used in Korea during the Vietnam war in 
the demilitarized zone, that usage occurred from April 1968 
through June 1969, which is after the veteran was discharged 
from service.  Thus, the evidence does not support the 
contention that he was exposed to Agent Orange while 
stationed in Korea. 

Additionally, there is no evidence which supports the 
veteran's contention that he was exposed to Agent Orange 
while on active duty for training at Camp Drum.  To support 
this contention, the veteran's representative cited to a 
report by the New Jersey Agent Orange Commission which 
purportedly indicated that testing of the chemicals that 
would become Agent Orange occurred at Camp Drum in 1959.  As 
the veteran did not serve at Camp Drum until 1968, such does 
not serve to establish that the veteran was exposed to 
herbicides during his active duty training.  

The veteran's assertions that his service caused his claimed 
disabilities are not probative of the etiology of his present 
disorders.  When the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized training and knowledge are competent 
to render such an opinion.  See Routen v. Brown, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied 525 U.S. 962 
(1998) (although the veteran is competent to provide evidence 
of observable symptomatology, his statement regarding 
etiology is not probative because he is not competent to 
provide such evidence); see also Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Here, nothing on file shows that the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  Consequently, his 
contentions cannot constitute competent medical evidence.  

In this case, the preponderance of the evidence is against a 
finding that the veteran was exposed to herbicides during 
active service or active duty training.  In addition, the 
veteran has not reported, and the evidence does not 
establish, that his claimed condition was manifest in 
service, and there is no evidence of diabetes mellitus within 
his first post-service year.  In fact, the first evidence of 
adult onset diabetes mellitus appears in records from 1997, 
approximately 20 years after his discharge.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (The normal medical 
finding at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim).  Based on the foregoing evidence, the 
Board concludes that service connection for the veteran's 
diabetes mellitus is not warranted.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for the veteran's diabetes mellitus is 
denied.



	                        
____________________________________________
	K. A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


